DETAILED ACTION
Applicant’s amendment to the claims in the Response filed on 04/12/2021, adding newly presented limitations, is acknowledged.

The rejections of record under 35 U.S.C. §§ 103 and 112 are maintained and modified in view of Applicant’s amendment to the claims in the Response filed on 04/12/2021 as set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-13, 15, and 55-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” recited throughout the claims is a relative term which renders the claims indefinite. The term “about” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It would be unclear if the term “about” means, e.g., + 5%, 10%, 20%, 25%., 27.93%, etc. For example, it would be unclear if a composition having 256.62 mg of caffeine is encompassed by the metes and bounds of the claimed composition. The dependent claims do not add additional clarity and, therefore, are also indefinite.
e.g., amino acids, N-acetyl-L-cysteine, acetyl-L carnitine, etc., and instant claim 9 requires a concentration of about 20 to about 40,000 mg/100 ml. Instant claims 1, 2 and 9 are further indefinite because it appears these claims require a different water soluble cognitive function brain modulating source component and concentration thereof than explicitly recited by instant claim 1. Instant claim 2, e.g., seemingly requires N-acetyl-L-cysteine instead of caffeine. 
Instant claim 1, as amended, recites “wherein said composition mediates a ‘feeling good’ attitude and a ‘soft landing’ at the end instead of a ‘crashing.’” The instant specification does not define a “feeling good” attitude, a “soft landing,” or “crashing.” These terms render instant claim 1 indefinite because the terms are highly subjective and cannot be realistically quantified. 
The terms would have a different meaning and scope among various individuals. For example, a “feeling good attitude” could mean happy, excited, energized, focused, clearheaded, healthy, motivated, high cognitive ability, improved cognitive performance, improved memory, improved mood, improved behavior, etc. It would be unclear which, if any, of these would be encompass by the recitation of a “feeling good attitude.”
 Likewise “soft landing” and “crashing” are subjective feelings that would vary between individuals; e.g., one person can subjectively perceive a “soft landing” as “crashing” and vice versa. The instant specification does not provide an objective standard for ascertaining a “soft landing” and/or “crashing.” 
e.g., “at the end” means immediately after administration; a few hours after administration; completing a task; etc., and how this actually relates to a composition of matter.  
The use of quotation marks further renders instant claim 1 indefinite because the relevance of the quotation marks is unclear. For example, it is unclear if the quotation marks indicate the terms are only exemplary claim language or required claim limitations. See MPEP § 2173.05(d). 
The dependent claims do not add additional clarity and, therefore, are also indefinite. In view of the foregoing, the instant claims do not particularly point out and distinctly define the metes and bounds of the claimed subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Instant claim 1, as amended, recites, “wherein said composition mediates a ‘feeling good’ attitude and a ‘soft landing’ at the end instead of a ‘crashing.’” This limitation was fully considered and addressed above in the rejection of record under 35 U.S.C. § 112(b).
The instant claims are drawn to a composition and not a method for using the composition. The term “mediates” was interpreted herein to mean to bring about a result such as a physiological effect. See https://www.lexico.com/definition/MEDIATE (Accessed 
Claims 1-5, 7-13, 15, and 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Ivie et al (US 2009/0175968, prior art of record) in view of Renshaw et al (US 2010/0041621, prior art of record), Wang et al (US 2012/0009168, prior art of record), Gamay (US 2009/0232943, prior art of record), Esteve et al (US 2012/0100276, prior art of record), Nehlig (Br. J. Clin. Pharmacol., 75:3:716-727 (2012), prior art of record), and Smith et al (US 8,329,227, prior art of record).
As previously discussed, the instant claims were interpreted herein to require: 1) at least one oil soluble cognitive function brain modulating source component; and 2) at least one water soluble cognitive function brain modulating source component.
Ivie teaches a dietary composition for promoting brain health comprising: 1) oil soluble cognitive function brain modulating source components such as phosphatidylcholine, omega-3 fatty acids, and phosphatidylserine; 2) vitamins such as Vitamin E and Vitamin C (ascorbic acid); 3) additives such as glycerin, cocoa, and lecithin; and 4) sweeteners, buffers, flavorings, and/or coloring. (Abstract; ¶¶ 0003-0011, 0029, and 0033). Ivie further teaches “[p]reparations for oral administration also can be suitably formulated to give controlled release of the ingredients,” which would reasonably encompass the recitation of “timed-release” by instant claim 2. (¶ 0033). The instant specification discloses “[t]imed release may be modified release, controlled release, extended release, sustained release, or delayed release.” (Page 9, emphasis added). 
 Ivie also teaches the composition comprises emulsifying agents and an acceptable carrier for administration, including emulsions (¶¶ 0034-0035). Ivie teaches the composition can be formulated as a meal replacement shake (liquid) comprising fructose, sunflower oil creamer, protein, and fiber sources. (¶ 0037). It is noted the sunflower oil creamer taught by Ivie would reasonably encompass at least the recitation of “sunflower oil” in instant claim 3.  
Ivie does not explicitly teach the use of a water soluble cognitive function brain modulating source component, such as about 50 to 200 mg of caffeine, or the addition of about 100-2000 mg of taurine. However, Renshaw teaches a similar composition, e.g., a nutraceutical drink, for promoting brain health, e.g., improving cognitive performance, comprising, e.g., caffeine and taurine. (Abstract; ¶¶ 0002-0004, 0006, 0009, 0031, 0035-0039, and 0043). Renshaw also teaches the use of lipid emulsifiers, such as sucrose fatty acid esters and glycerin, and carbohydrates such as sorbitol, xylitol, glucose, fructose, etc. (¶ 0043). “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
  As discussed above, Ivie teaches the use of emulsifying agents and emulsions as carriers for administration, and Renshaw teaches the use of lipid emulsifiers, such as sucrose fatty acid esters and glycerin. Moreover, Wang teaches emulsified compositions of hydrophobic nutraceuticals, e.g., omega-3 fatty acids, CoQ10, vitamin D, vitamin K, etc., can be readily e.g., the form of nutraceutical beverages, utilizing sucrose esters. (Abstract; ¶¶ 0010-0015). Wang further teaches homogenization. (Abstract; ¶¶ 0016 and 0021-0030). One of ordinary skill in the art would have been motivated to combine the teachings of Ivie, Renshaw, and Wang because Wang further teaches the emulsions advantageously improve bioavailability and may result in lower effective doses. (¶ 0010). 	
Moreover, it would have been a matter of routine experimentation utilizing standard laboratory techniques available at the time of filing to determine the optimal amounts of lipid source component, caffeine, taurine, lipid emulsifier source component, carbohydrate source component, cognitive function brain modulating source components, cocoa source component, etc. for use in the composition taught by Ivie, Renshaw, and Wang with a reasonable expectation of success. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
 It is noted instant claim 1, e.g., is drawn to various amounts of the source components. Likewise, the concentration ranges of the individual source components recited by the instant claims can vary greatly; e.g., the amount of cognitive function brain modulating source component in claim 9 can vary by 2000-fold, indicating a particular concentration is not critical.    
The references do not explicitly teach a water activity of about 0.85 or lower, or the moisture content, water activity, and pH ranges recited by instant claims 12-13 and 15. However, Gamay teaches nutraceuticals, e.g., Vitamin A, Vitamin C, Thiamin, Riboflavin, Niacin, Pantothenic Acid, Cyanocobalamine, Folic Acid, Vitamin E, Vitamin D, Vitamin K, herbal preparations, etc., are protected against loss of activity and potency when various levels of glycerin are present and in particular when the water activity is about 0.60 or below. (¶¶ 0041-prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Gamay also teaches a water content, i.e., moisture, of about 0% to about 50% by weight. (¶ 0043). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). One of ordinary skill in the art would have been motivated to modify Ivie, Renshaw, and Wang in view of Gamay in order to advantageously extend the shelf-life of the composition with a reasonable expectation of success.  
The references do not explicitly recite a specific viscosity such as 1000 to 4000 centiposes. However, Esteve teaches the use of bulk sweeteners such as glycerin (glycerol), erythritol, xylitol, mannitol, etc., contribute to the physical stability of emulsions by increasing the viscosity of the aqueous phase. (¶¶ 0008 and 0070). As such, it would have been a matter of routine experimentation using standard laboratory techniques available at the time of filing to, e.g., determine optimal viscosity, e.g., 1000-400 centiposes, obtained, e.g., by varying the amount carbohydrate source component, to obtain the predicable and advantageous result of a stabilized emulsion. 
It is noted the recitation of “shelf stable” is rendered obvious by at least Gamay, which teaches nutraceuticals are protected against loss of activity and potency when various levels of glycerin are present and in particular when the water activity is about 0.60 or below (¶¶ 0041-0042), and Esteve, which teaches the use of bulk sweeteners such as glycerin (glycerol), etc., contribute to the physical stability of emulsions by increasing the viscosity of the aqueous phase (¶¶ 0008 and 0070). 
Ivie teaches the use of cocoa (¶ 0033). Ivie further teaches the use of chocolate flavoring in certain embodiments. (¶ 0037). It is also noted that Ivie teaches “[d]ark chocolate is known to contain cacao, a substance known to contain over 300 identifiable compounds including protein, fiber, iron, zinc, copper, calcium, magnesium, and high levels of potent antioxidants.” (¶ 0037).
The references do not explicitly teach the cocoa source components is independently selected from cocoa powder, chocolate, and chocolate liquor. 
However, Nehlig teaches cocoa powder and chocolate contain a large percentage of flavonoids that display several beneficial actions on the brain, including cognitive abilities. (Abstract). One of ordinary skill in the art would have been motivated to select a cocoa source, such as cocoa powder or chocolate, which has art-recognized utility in compositions that promote brain health, cognition, etc. for use in the composition taught by Ivie, Renshaw, Wang, Gamay, and Esteve with a reasonable expectation of success. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
Moreover, as discussed in detail above, it would have been matter of routine experimentation utilizing standard laboratory techniques available at the time of filing to determine the optimal amount of cocoa powder and/or chocolate for use in the composition taught by Ivie, Renshaw, Wang, Gamay, Esteve, and Nehlig with a reasonable expectation of e.g., contemplates virtually any amount of cocoa powder or chocolate. 
Regarding instant claim 11, as discussed in detail above Ivie, Renshaw, Wang, Gamay, Esteve, and Nehlig teach liquid formations, beverages, etc. As such, absent evidence to the contrary, the various formulations taught by Ivie, Renshaw, Wang, Gamay, Esteve, and Nehlig were understood herein to be liquids at room temperature.
Regarding instant claim 56, as discussed in detail above, Gamay teaches a pH of about 1 to about 6, and, in some particularly useful embodiments below 5. (¶ 0049). 
Regarding instant claim 1, as amended, Renshaw further teaches the composition comprises taurine and tyrosine. (¶¶ 0006, 0009, and 0043). The references do not explicitly teach the use of N-acetyl-L-tyrosine (NALT). However, it would have been obvious at the time of filing to utilize NALT in the composition taught by Ivie, Renshaw, Wang, Gamay, Esteve, and Nehlig because Smith teaches NALT assists in maintaining or restoring mental health by improving the memory, focus, concentration, or mood of a patient. (Column 13, lines 60-67).  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
Moreover, it would have been a matter routine experimentation using standard laboratory techniques available at the time of filing to determine the optimal amounts of NALT and taurine for use in the composition taught by Ivie, Renshaw, Wang, Gamay, Esteve, Nehlig, and Smith with a reasonable expectation of success.  “[W]here the general conditions of a claim are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments filed 04/12/2021 have been fully considered but they are not persuasive.
On pages 10-12 of the Response, Applicant appears to urge the prior Office actions of record are incomplete because they fail to address Applicant’s arguments. Applicant’s position is without merit. All of Applicant’s argument of have been fully considered and fully addressed. See non-final Office action mailed 03/16/2021, pp. 9-18; advisory action mailed 01/26/2010, pp. 2-5; advisory action mailed 12/07/2020, pp. 2-16; and final Office mailed 08/03/2020, pp. 8-10. Simply because Applicant disagrees with the position of the Office does not mean, for some unclear reason, Applicant’s argument were not fully considered and addressed. Accordingly, this action is made final.
 On pages 13-14 of the Response, Applicant urges “there is insufficient reasoning to support why one of ordinary skill in the art would have picked out the teachings from the 8 cited references and combined them in the specific manner necessary to arrive at the claimed invention (the eight asserted prior arts are Ivie in view of Renshaw, Wang, Gamay, Killgore, Nehlig, Esteve, Juttulapa, and Hoffer.” 
Applicant appears to believe, for some unclear reason, that any prior art reference in the record, as well as any reference cited in those references, is being used to reject the instant claims. This belief is, of course, wrong. The instant claims are currently rejected as follows:
s 1-5, 7-13, 15, and 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Ivie, Renshaw, Wang, Gamay, Esteve, Nehlig, and Smith. 

Juttulapa, e.g., was merely prior art made of record and not relied upon for any rejection of record through prosecution; yet Applicant believes, for some unclear reason, that one or more of the instant claims are currently rejected by this reference. Likewise, Killgore was utilized as an evidentiary reference in, e.g., the Office actions mailed 02/21/2020 (p. 6) and 08/03/2020 (p. 4) to prove citicoline is water soluble. 
Applicant is reminded that simply because a reference is in the record does not mean the instant claims are automatically rejected by that reference. Applicant is advised to refer to the most current Office action of record to ascertain which prior art references are being asserted against the claims. The instant claims are currently rejected by Ivie, Renshaw, Wang, Gamay, Esteve, Nehlig, and Smith, and not Ivie, Renshaw, Wang, Gamay, Killgore, Nehlig, Esteve, Juttulapa, and Hoffer. Meritless assertions that the Office “is citing 121 references against this invention” will not advance prosecution. Likewise, Applicant’s argument cannot be persuasive if they fail to address the actual rejections of record, which is the combination of Ivie, Renshaw, Wang, Gamay, Esteve, Nehlig, and Smith.
On page 13 of the Response, Applicant urges “[t]he experimental data in the application as filed support the case for nonobviousness (i.e., Examples 1-6).” This, however, is merely a conclusory statement. Applicant’s data has been fully considered throughout prosecution. As discussed in the Office action mailed 03/16/2021, none of the instant claims are actually limited to the embodiments exemplified in Examples 1-6. Moreover, none of the Examples demonstrate any unexpected or surprising results that would distinguish the nebulous genus of claimed compositions from the prior art of record. 
etc. For example, Example 4 merely states “[t]he inventive resultant products did enhance mental energy, physical daily performance as well as stamina and mental focus as reported by test subjects. Perception of memory improvement was also mentioned by a few participants.” However, this is seemingly consistent with the prior art of record. 
Again, Applicant is free to explain why Examples 1-6 demonstrate the claimed compositions are not obvious in view of the prior art of record. Instead, Applicant continues to insist, for some unclear reason, the Office “is refusing to consider the experimental data in Examples 1-6.” Applicant is strongly advised to articulate a clear and convincing argument that explains why the data in Examples 1-6 demonstrate the claimed compositions are not obvious in view of the prior art of record.
Applicant further urges the “Office Action fails to provide sufficient reasons why one of ordinary skill in the art would combine the various and disparate teachings of the 8 cited references to arrive at the very specific composition of the very specific features of the claimed invention.” 
As discussed above, Applicant’s argument is completely without merit because the instant claims are not rejected by the “various and disparate teachings of the 8 cited references.” Applicant is again reminded the instant claims are rejected by: 1) Ivie; 2) Renshaw; 3) Wang; 4) Gamay; 5) Esteve; 6) Nehlig; and 7) Smith. As such, Applicant’s argument must fail because Applicant has neglected to address the actual rejection of record; instead, Applicant takes the meritless position that, for some unclear reason, the instant claims are rejected under a different set of references. 

 Likewise, Wang and Gamay are both drawn to formulating stable nutraceutical compositions, and Esteve is drawn to formulating stable emulsions. As such, all these references share a common nexus of formulating compositions that possess improved stability and shelf-life. 
Taken together, a clear teaching, suggestion, and motivation exists to advantageously incorporate various compounds that increase cognitive abilities into a single composition that that exhibits improved stability and shelf life. 
It is noted that Applicant does not actually explain why the references are “disparate,” “unrelated teachings,” etc. For example, Applicant does not explain why Ivie, Renshaw, Smith, and Nehlig, which, as discussed above, are all drawn to compositions that improve cognitive abilities would, for some unclear reason, constitute “unrelated teachings.”
On page 15 of the Response, Applicant urges “the Office Actions basically say that each feature of the claims is known in the prior art or to a person of ordinary skill in the art, and ‘therefore’ it would be obvious to pick out all of these features in the art and combine them in a prima facie case why it would have been obvious to combine the prior art of record to arrive at the claimed invention. 
Applicant also urges the instant claims constitute “specific selected compounds or a specific percentage of ingredients.” As Applicant is aware, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Here the instant claims are drawn to a vast genus “comprising at least one oil soluble and water soluble cognitive function brain modulating source component, at least one lipid source component, at least one lipid emulsifier source component, at least one carbohydrate source component, and at least one cocoa source component.” 
On page 15 of the Response, Applicant urges “[t]he only reasoning set forth in the Office action for combining the various reference elements to arrive at the specifically claimed composition is the allegation that these compounds are known in the prior art or to a person of ordinary skill in the art and, therefore, it would have been obvious to provide a shelf stable emulsified composition as claimed (i.e., claim 1, taken as exemplary).”
 Applicant’s position is incorrect. For example, as discussed above, “one of ordinary skill in the art would have been motivated to modify Ivie, Renshaw, and Wang in view of Gamay in order to advantageously extend the shelf-life of the composition with a reasonable expectation of success.” Stated another way, it would have been obvious at apply the known techniques taught by Gamay to the composition taught by Ivie, Renshaw, and Wang in order to obtain the known advantage of extending the shelf-life of the composition. Applicant is encouraged to explain why 
It appears that Applicant takes issue with the Office’s application of In re Kerkhoven, which held “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose . . . . the idea of combining them flows logically from their having been individually taught in the prior art.” See also MPEP § 2114.06.
Here, as discussed above, Ivie, Renshaw, Smith, and Nehlig all teach compositions that improve cognitive abilities. It would have been prima facie obvious to select compounds, such as those from the compositions taught by Ivie, Renshaw, Smith, and Nehlig, that improve cognitive abilities when producing a composition for improving cognitive abilities. As such, the application of Kerkhoven to least Ivie, Renshaw, Smith, and Nehlig clearly establishes a prima facie case of obviousness; i.e., it is prima facie obvious to combine compounds that improve cognitive abilities to produce a composition that improve cognitive abilities. 
On page 16-17 of the Response, Applicant urges the instant specification discloses “evidence of superior and unexpected results is sufficient to overcome any prima facie case of obviousness.” In particular, Applicant urges:
The Applicant's specification as originally filed shows evidence of superior and unexpected properties such as mood enhancement. In that respect, individuals reported a "feeling good" attitude. The mood and energy impact lasted for about 5 to 8 hours. Test subjects indicated a "soft landing" at the end instead of "crashing" No loss of sleepiness or insomnia was conveyed. 

As discussed above, the meaning of a “feeling good” attitude, “soft landing,” and “crashing” are completely vague and subjective, and it is unclear how these can actually be measured beyond the subjective opinion of an individual. Improved cognitive ability as taught by the prior art of See column 3, lines 57-59). 
  	It is also noted Example 3 tested a single formulation (3A) on an unspecified number of test subjects. Example 3 did not include any controls, statistical analysis, etc. Formulation 3A was not actually compared to anything else to evidence unexpected results. The instant specification merely discloses “many individuals reported a ‘feeling good’ attitude.” This does not reasonably constitute scientifically sound evidence of unexpected results, especially since Applicant’s test was devoid of controls, comparisons, etc. As discussed above, a “feeling good” attitude is highly subjective and means virtually anything, and, therefore, is encompassed by the prior art of record. 
Likewise, a “soft landing” instead of “crashing” are purely subjective terms. It is unclear how these were actually quantitated, what controls were utilized, what comparisons were conducted, what statistical analysis was employed, etc. 
Statements throughout the Examples that “many individuals reported a ‘feeling good’ attitude; “[f]emales were more impressed than males by the new discovery of indulging and tolerable energy drink that is portable and convenient”; “[m]ental focus and sharpness were also mentioned as additional advantages of the current inventive product”; “[p]erception of memory improvement was also mentioned by a few participants”; etc. do not reasonably constitute scientifically sound data that evidences unexpected results. 
It is also noted Example 3 is limited to a single, specific formation, while the instant claims are drawn to vast genus of compositions. See MPEP § 716.02(d). Thus, even if, arguendo, Applicant’s data did constitute unexpected results, the results would not be commensurate in scope with the instant claims. As Applicant is aware, whether the unexpected results are the In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
The rejections of record are maintained for the reasons set forth above. 
Conclusion
NO CLAIMS ARE ALLOWED
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2015/0013695: taurine minimizes the caffeine crash that occurs following administration of caffeine as well as offsets the jitteriness caused by caffeine. (¶ 0035).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. VISONE/Primary Patent Examiner, Art Unit 1651